                 Case 3:21-cv-05258-BHS Document 7 Filed 04/12/21 Page 1 of 2




 1   Clifford S. Davidson, WSBA 48313                         The Honorable Benjamin H. Settle
     csdavidson@swlaw.com
 2   Lea K. Schneider, WSBA 56471
     lschneider@swlaw.com
 3   SNELL & WILMER L.L.P.
     2018 156th Avenue NE, Suite 100
 4   Bellevue, WA 98007
     T: (425) 748-5055
 5   F: (503) 624-6888
             Attorneys for Defendant Operation
 6           Underground Railroad, Inc.

 7
                               UNITED STATES DISTRICT COURT
 8                       FOR THE WESTERN DISTRICT OF WASHINGTON

 9   QUENTIN M. PARKER and KATHERINE R.               Case No. 3:21-cv-05258-BHS
     PARKER, husband and wife and the marital
10   community thereof,                               CORPORATE DISCLOSURE
                                                      STATEMENT OF DEFENDANT
11                     Plaintiffs,                    OPERATION UNDERGROUND
                                                      RAILROAD, INC.
12          v.

13   THE STATE OF WASHINGTON;
     WASHINGTON STATE PATROL; CARLOS
14   RODRIGUEZ, in his individual and official
     capacities; KRISTI POHL, in her individual
15   and official capacities; DARRELL NOYES, in
     his individual and official capacities; TRAVIS
16   CALTON, in his individual and official
     capacities; MAURICE RINCON, in his
17   individual and official capacities; WILLIAM
     STEEN, in his individual and official
18   capacities; JAMES TAYLOR, in his individual
     and official capacities; CITY OF OLYMPIA, a
19   municipality; AARON FICEK, in his
     individual and official capacities;
20   OPERATION UNDERGROUND
     RAILROAD, INC., a foreign non-profit
21   corporation; THURSTON COUNTY, a
     municipality and subdivision of the State of
22   Washington; SHAWN HORLACHER, a
     former Thurston County Deputy Prosecutor, in
23   his individual and official capacities; JOHN
     DOE AND JANE JOE 1-10, et al.,
24
                       Defendants.
25

26

                                                                                 Snell & Wilmer
     CORPORATE DISCLOSURE STATEMENT - 1                                 2018 156th Avenue, NE, Suite 100
     CASE NO. 3:21-CV-05258-BHS                                           Bellevue, Washington 98007
                                                                                  425.748.5055
                  Case 3:21-cv-05258-BHS Document 7 Filed 04/12/21 Page 2 of 2




 1            Pursuant to FRCP 7.1, Defendant Operation Underground Railroad, Inc. (“OUR”) hereby

 2   discloses that it has no parent corporation, and that no publicly held corporation owns 10% or

 3   more of its stock. OUR further states that there are no parents, shareholders, members or partners

 4   to list in response to LCR 7.1(a)(1)-(4).

 5

 6

 7   Dated: April 12, 2021                             SNELL & WILMER L.L.P.
 8
                                                       By: s/ Clifford S. Davidson
 9                                                         Clifford S. Davidson, WSBA 48313
                                                           csdavidson@swlaw.com
10                                                         Lea K. Schneider, WSBA 56471
                                                           lschneider@swlaw.com
11
                                                      Attorneys for Defendant
12                                                    Operation Underground Railroad, Inc.
13
     \4823-5086-4613
14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                        Snell & Wilmer
     CORPORATE DISCLOSURE STATEMENT - 2                                        2018 156th Avenue, NE, Suite 100
     CASE NO. 3:21-CV-05258-BHS                                                  Bellevue, Washington 98007
                                                                                         425.748.5055
